IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,072-01


IN RE THE HON. BRUCE CURRY, DISTRICT ATTORNEY,
216TH JUDICIAL DISTRICT, Relator-Movant






ON REQUEST FOR EMERGENCY STAY AND MOTION FOR LEAVE TO FILE
PETITION FOR WRIT OF MANDAMUS
FROM CAUSE NO. 03-271-CCA IN THE COUNTY COURT AT LAW
KENDALL COUNTY



Per Curiam. 

O R D E R


	This order concerns a request for an emergency stay of the proceedings below and a
motion for leave to file a petition for writ of mandamus.
	The request for an emergency stay of the proceedings against relator is granted. 
Before deciding whether to grant relator's leave to file his petition, we believe the parties
should have the opportunity to respond.  Therefore, within 45 days of the date of this order,
the Court of Appeals of the Fourth Supreme Judicial District, the Hon. William Palmer -
Judge of the County Court at Law of Kendall County, and real parties in interest, the Hon.
Stephen Ables, Judge, 216th District Court, Tracy Ann Shue, and USAA Life Insurance
Company, Northwestern Mutual Life Insurance Company, and Nancy L. Shue a/k/a Nancy
Timpson, shall file their respective responses in this Court.  The proceedings against relator
in the County Court at Law, Kendall County, are stayed pending further orders of this Court.
	IT IS SO ORDERED THIS THE 10th DAY OF JUNE, 2008.

Do Not Publish